Citation Nr: 0116436	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  97-22 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to survivors' and dependents' educational 
assistance under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant  



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
February 1976.  He died on March [redacted], 1996, and the 
appellant is his widow.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the 
appellant's claims for service connection for the cause of 
the veteran's death; entitlement to dependency and indemnity 
compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
(West 1991); and entitlement to survivors' and dependents' 
educational assistance under 38 U.S.C.A. Chapter 35.

In a February 2000 decision, the Board denied the claims for 
service connection for the cause of death, as well as 
entitlement to DIC under 38 U.S.C.A. § 1318.  However, the 
Board remanded the Chapter 35 issue to the RO for issuance of 
a supplemental statement of the case (SSOC) as to the 
underlying jurisdictional issue of whether the appellant had 
submitted a timely substantive appeal.  The RO issued the 
SSOC in July 2000, the appellant has not submitted a 
response, and the case is now before the Board for appellate 
review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The appellant's claim for entitlement to survivors' and 
dependents' educational assistance under 38 U.S.C.A. Chapter 
35 were denied in a May 1996 rating decision; the appellant 
was notified of this decision by letter dated June 6, 1996.

3.  The appellant filed a notice of disagreement with the May 
1996 denial of entitlement to Chapter 35 benefits in April 
1997.

4.  The RO issued a supplemental statement of the case (SSOC) 
addressing the issue of entitlement to Chapter 35 benefits on 
April 27, 1999.

5.  No communication was received from the appellant 
indicating an intention to continue her appeal of the denial 
of Chapter 35 benefits until her testimony at a personal 
hearing before the undersigned Member of the Board on 
November 3, 1999.  


CONCLUSION OF LAW

A timely substantive appeal was not filed concerning the May 
1996 rating decision that denied entitlement to survivors' 
and dependents' education assistance under 38 U.S.C.A. 
Chapter 35.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302, 20.303, 20.305 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of an RO decision is initiated by a timely 
filed notice of disagreement (NOD) and completed by a timely 
filed substantive appeal after a statement of the case (SOC) 
is furnished.  38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 
20.200 (2000).  Without these, the Board does not have 
appellate jurisdiction of the issue.  Thus, in this case, the 
Board finds that it must first address whether the appellant 
filed a timely NOD and SOC as to the issue of entitlement to 
Chapter 35 benefits.  

A NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. 
§ 20.201 (2000).  A substantive appeal consists of a properly 
completed VA Form 9 "Appeal to the Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202 (2000).  A substantive 
appeal must be filed within 60 days of the date that the 
agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (2000).  A substantive appeal 
postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.  In the event that 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA.  38 C.F.R. § 20.305 (2000).

An extension of the 60-day period for filing a Substantive 
Appeal, or the 60-day period for responding to a Supplemental 
SOC when such a response is required, may be granted for good 
cause.  A request for such an extension must be in writing 
and must be made prior to expiration of the time limit for 
filing the Substantive Appeal or the response to the 
Supplemental SOC.  The request for extension must be filed 
with the VA office from which the claimant received notice of 
the determination being appealed, unless notice has been 
received that the applicable records have been transferred to 
another VA office.  A denial of a request for extension may 
be appealed to the Board.  38 C.F.R. § 20.303.

With the above criteria in mind, the relevant facts will be 
summarized.  A May 1996 rating decision denied the 
appellant's claims for service connection for the cause of 
the veteran's death, entitlement to DIC under 38 U.S.C.A. 
§ 1318, and entitlement to Chapter 35 benefits.  The 
appellant was notified of this decision by letter dated June 
6, 1996, and she filed a NOD in April 1997, indicating her 
disagreement with the RO's decision not to grant "service 
connected death benefits" and requesting a statement of the 
case be issued.

The RO issued a SOC addressing the issues of entitlement to 
service connection for the cause of death, and entitlement to 
DIC under 38 U.S.C.A. § 1318 in April 1997.  In May 1997, the 
appellant submitted a VA Form 9.

In November 1998, the appellant's representative submitted a 
VA Form 1-646 Statement of Accredited Representation in 
Appealed Case, which indicated the appellant's intent to also 
appeal the issue of eligibility for Chapter 35 benefits.  
Thereafter, the RO issued a supplemental statement of the 
case (SSOC) on April 27, 1999.

Given the above, the appellant had until June 26, 1999, to 
file a substantive appeal or a request for an extension of 
time concerning the issue of entitlement to Chapter 35 
benefits.  38 C.F.R. §§ 20.302(b), 20.303.

In a letter accompanying the April 1999 SSOC, the appellant 
was advised that to perfect her appeal, she had to file a 
substantive appeal within 60 days or within the remainder of 
the one-year period from the date of the letter notifying her 
of the action she had appealed.  However, a VA Form 9 was not 
submitted within the prescribed time period.  Moreover, a 
request for an extension of the time required to file a 
substantive appeal was not received.  The appellant did not 
communicate an intent to continue her appeal of this issue 
until November 3, 1999, when the appellant presented 
testimony at a personal hearing conducted before the 
undersigned member of the Board.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(hereinafter Court) has held that it was proper for the Board 
to dismiss the appeal of a veteran who did not file a timely 
substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a formal 
appeal.  Id. at 555.

In addressing the question of the timeliness of the 
substantive appeal concerning the May 1996 rating decision 
that denied entitlement to Chapter 35 benefits, the Board 
finds no document of record that could be construed as a 
timely substantive appeal addressing this issue concerning 
entitlement to survivors' and dependents' assistance under 
38 U.S.C.A. Chapter 35.  Consequently, the Board concludes 
that there was no timely substantive appeal from the May 1996 
rating decision with regard to the issue of entitlement to 
Chapter 35 benefits.

The Board notes that during the pendency of this appeal, 
portions of Title 38 of the United States Code have been 
amended.  Specifically, 38 U.S.C.A. § 5103, which concerns 
VA's duty to assist a claimant with the development of facts 
pertinent to a claim, has been substantially revised.  The 
revised statutes provide that VA must assist in the 
development of compensation claims unless "no reasonable 
possibility" exists that such assistance would aid in 
substantiating the claim.  The revised statutes also contain 
expanded notice provisions, which require that VA must notify 
the claimant and the claimant's representative of any 
information and any medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate the claim.  
As part of that notice, VA shall indicate which portion of 
the information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, VA will attempt to 
obtain on behalf of the claimant.  See the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000).

In the instant case the Board finds that the VA has satisfied 
its duties to assist and notify under the VCAA as there is no 
reasonable possibility that further assistance would aid in 
substantiating the appellant's claim.  This case is 
determined on an underlying jurisdictional defect that can 
not be cured by further development.  As discussed above, the 
appellant was given notice of the requirement to submit a 
timely substantive appeal by the April 27, 1999 letter, as 
well as the Board's February 2000 Remand and the July 2000 
supplemental statement of the case.


ORDER

The substantive appeal of the May 1996 rating decision that 
denied entitlement to survivors' and dependents' educational 
assistance under the provisions of 38 U.S.C.A. Chapter 35, 
was not timely; thus, the issue on appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 


